Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The response to restriction filed on 12/08/2020 is entered. Applicant elected group I, claims 1-6, 18, 19, 42, 75, 81-83, 85-87, 110, 118, 146, and 207-210 without traverse. Applicant elected the RHPP of SEQ ID NO: 600, the phloem-targeting sequence of SEQ ID NO: 641, and the flagellin of SEQ ID NO: 226 without traverse. 8 Claims 1, 42, 83, 87, 118, 147, and 208 have been amended. New claims 211-215 have been added. Claims 1-6, 18, 19, 42, 75, 81-83, 85-87, 110, 118, 146, 147, and 207-215 are pending in the application and are under examination.
Information Disclosure Statement

3.	The information disclosure statements (IDS) submitted on 09/24/2020 and 12/08/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner and a signed copy of each is attached to this office action.

Examiner's amendment
4.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Elizabeth Millard on 02/03/2021 and the application has been amended as follows:
Claims 6, 18, 19 and 82 are cancelled. 

1. 	(Currently Amended) A composition for bioactive priming of a plant or a plant part to increase growth, yield, health, longevity, productivity, and/or vigor of a plant or a plant part and/or decrease abiotic stress in the plant or the plant part and/or protect the plant or the plant part from disease, insects and/or nematodes, and/or increase the innate immune response of the plant or the plant part and/or change plant architecture, wherein the composition comprises:
consisting of SEQ ID NO: 600

(b) an agrochemical, a harpin or harpin-like polypeptide, a phytosulfokine (PSK) polypeptide, a flagellin or flagellin-associated polypeptide, or a combination of any thereof. 

2. 	(Currently Amended) The composition of claim 1, wherein the RHPP , wherein the fusion protein; or a combination thereof.

3. 	(Currently Amended) The composition of claim 2, wherein the chemical modification comprises acetylation, or a combination of any thereof 
5. 	(Currently Amended) The composition of claim 2


 1


75.	(Currently Amended) The composition of claim 1, wherein the RHPP 


83. 	 (Currently Amended) The composition of claim 1 226–229, 232–234, 236–240, 243–246, 248, 250–256, 258, 259, 261, 263, 265–270, 272–280, 282, 283, 285, 286, 288–300, 526, 528, 532, 534, 536, 538, 540, 571–586, 752, 754–759, and 761–765 

212.	(Currently Amended) The composition of claim 1, wherein the RHPP

213.	(Currently Amended) The composition of claim 1, wherein the composition comprises the agrochemical, and the agrochemical comprises boscalid, fluopyram, benodanil, benzovindflupyr, fenfuram, flutolanil, furametpyr, mepronil, oxycarboxin, thifluzamide, ﬂuxapyroxad, or a combination of any thereof. 

214.	(Currently Amended) The composition of claim 213, wherein the agrochemical comprises boscalid, fluopyram, benzovindflupyr, ﬂuxapyroxad, or a combination of any thereof.

5.	Claim 1 is free of prior art and the examiner extended the search to SEQ.ID.NOS: 642-649 as in claim 74.
Reasons for Allowance

6.	The following is an examiner's statement of reasons for allowance:
The claimed composition comprising combination of peptides such as a root hair promoting peptide (RHPP) and harpin peptide or flagellin peptide for bioactive priming of a plant or a plant part to increase growth, yield, health, longevity, productivity etc. of the instant application is novel and nonobvious. The specification (para # 0019, and examples) teaches hair promoting peptide consisting of 12 amino acids (SEQ.ID.NO:600), flagellin (for example SEQ.ID.NO: 226, para #0084) or harpin (for example SEQ ID NO: 587) are useful for bioactive priming when applied to plants in agricultural formulations.  The claimed combination of peptides has not been disclosed or studied in the prior art and the specification meets 35 U.S.C. 112, first paragraph, requirements because it contains an adequate written description of the invention that enables one of ordinary skill in the art to make and use the invention. The specification also sets forth the best mode to carry out the invention. The claims also meet 35 U.S.C. 112, second paragraph, requirements because the claims point out and distinctly claim the invention.

7.	Claims 1-5, 42, 75, 83, 85-87, 110, 118, 146 and 207-215 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), Group III, claim 147directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, 10/08/2020  hereby rejoined and fully examined for patentability under 37 CFR 1.104.  Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been
rejoined, the restriction requirement as set forth in the Office action mailed on is hereby
withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions,
Applicant are advised that if any claim presented in a continuation or divisional application is
anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such
claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the

U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32
(CCPA 1971). See also MPEP § 804.01.
Conclusion

8. 	Claims 1-5, 42, 75, 81, 83, 85-87, 110, 118, 146, 207-215 and 147, are allowed and are numbered as 1-25 respectively.
Correspondence

9.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Padmavathi. Baskar whose telephone number is (571)272-0853.  The
Examiner can normally be reached on Mon-Fri 9:00 A.M-5:30 P.M. 
             Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary B. Nickol can be reached on 571- 272- 0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
              Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,


/Padmavathi Baskar/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        
Padmavathi Baskar, Ph.D. (Microbiology and Immunology)